DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/9/2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0033784 A1 Levola et al. (herein “Levola”).
Regarding claim 1, Levola discloses in Figs. 8A-9, an optical grating component, comprising: a substrate (5); and an optical grating (shown but no labeled as “top” part of substrate 5; para [0133]), the optical grating being disposed on the substrate (5) (see Fig. 9), wherein the optical grating comprises a plurality of angled structures (grating patterns), disposed at a non-zero angle of inclination with respect to a perpendicular (z-axis) to a plane of the substrate (slant angles, paras [0133-0134]), wherein the plurality of angled structures are arranged to define a variable depth along a first direction (para [0134]), 
Regarding claim 2, Levola discloses the plurality of angled structures (grating patterns) extend along a second direction (y), perpendicular to the first direction (x), and wherein a grating height of an angled structure along the second direction is uniform (para [0131]).
Regarding claim 3, Levola discloses the optical grating is a first optical grating, the optical grating component further comprising a second optical grating, the second optical grating comprising a second plurality of angled structures, disposed at a second non-zero angle of inclination with respect to the perpendicular to the plane of the substrate, wherein the second plurality of angled structures are arranged to define a second variable depth along the second direction (paras 0058, 0068, 0115, 0123]).
Regarding claim 4, Levola discloses the optical grating comprises silicon oxide, silicon nitride, or a glass (paras 0088, 0101]).
Regarding claim 5, Levola discloses the optical grating comprises a grating height in a range of 100 nm to 1000 nm, wherein the optical grating comprises a grating height variation of 10%-40% (para [0133]).
Regarding claim 9, Levola discloses the optical grating comprises a uniform height (shown in Fig. 9 where grating does not protrude past layer 20]).
Regarding claim 10, Levola discloses he smooth variation in depth results in a change in height between adjacent angled structures of the plurality of angled structures of the optical grating of less than 10% (para [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0033784 A1 Levola et al. (herein “Levola”) in view of US 6,545,808 B1 Ehbets et al. (herein “Ehbets”).
Regarding claims 6-8, Levola is silent as to, but Ehbets discloses in Figs. 3-4, the optical grating (19) is disposed in a grating layer (21), the optical grating component further comprising an etch stop layer (25; optically transparent, see col. 10, lines 1-15; having a thickness of 10 nm to 100 nm, see col. 13, lines 1-9), disposed between the substrate (17) and the grating layer (21) (col. 7, line 58 through col. 8, line 9). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the etch stop layer according to Ehbets so as to protect the substrate and control the depth of the grating. Doing so would require only routine skill in the art and would lead to predictable results.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0096401 A1 Levola et al. (herein “Levola 2”) in view of US 2016/0033784 A1 Levola et al. (herein “Levola”).
Regarding claim 11, Levola 2 discloses in Fig. 6, an augmented reality/virtual reality device (230), comprising: a transparent substrate (12a, 12b); and an optical grating (14a, 14b), the optical grating being disposed on the transparent substrate (12a, 12b) (shown in Figs 3a-3b; para [0064]). 
Lenova 2 is silent as to, but Lenova discloses wherein the optical grating comprises a plurality of angled structures (grating patterns), disposed at a non-zero angle of inclination with respect to a perpendicular (z-axis) to a plane of the substrate (slant angles, paras [0133-0134]), wherein the plurality of angled structures are arranged to define a variable depth along a first direction (para [0134]), the first direction being parallel to the plane of the substrate, wherein the variable depth comprises a smooth 
Regarding claim 12, Levola discloses the plurality of angled structures (grating patterns) extend along a second direction (y), perpendicular to the first direction (x), and wherein a grating height of an angled structure along the second direction is uniform (para [0131]).
Regarding claim 13, Levola discloses he smooth variation in depth results in a change in height between adjacent angled structures of the plurality of angled structures of the optical grating of less than 10% (para [0133]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469.  The examiner can normally be reached on Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883